By the Chancellor*

The sci.fa* is given" by an act of tne assembly, and a bill is not necessary, where nothing but the mere revival is sought. But the defendant may plead or demur to the sci. fa. as he might, before the act, to a bill rev*vor ’ an4 s0 at the hearing, if the party do not entrtie himself to .revive, the suit may be dismissed. J
. But to take up the subject out of oeder, and to dismiss the sci.fa. on motion, for the want of a bill, would be premature, if not improper.
Motion denied